HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. While the eligibility requirements may not be so irrational as to be violative of due process, I think the government should be estopped from insisting upon strict compliance. In my view, “hard and fast rules against estoppel of the Government are neither fair nor constitutionally required,” Schweiker v. Hansen, 450 U.S. 785, 793, 101 S.Ct. 1468, 1473, 67 L.Ed.2d 685 (Marshall, dissenting) (1981), particularly where, as here, an eligible applicant loses social security benefits due to a judge’s erroneous advice and confusing legal standards.
Soon after her husband’s disappearance, a judge advised Mrs. Boyd that she could not expect to prevail on a claim until the statutory presumption of death had passed. Given this fact alone, Mrs. Boyd should recover benefits because “such preliminary advice is inevitably accorded great weight by applicants who — like [Mrs. Boyd] — are totally uneducated in the intricacies of social security law.” Hansen, 450 U.S. at 794, 101 S.Ct. at 1474 (Marshall, dissenting).
Moreover, even if Mrs. Boyd had been familiar with social security law, her delayed application is reasonable. Case law suggests a timely claim would have been denied. See Lazarus v. Weinberger, 400 F.Supp. 378 (E.D.N.Y.1975); Martin v. Heckler, 617 F.Supp. 1078 (S.D.Tex.1985). In Lazarus, the wife applied for surviving childrens’ insurance benefits two years after her husband’s disappearance. She was told the application was premature, and advised to wait seven years from the date of his disappearance. She reapplied at that later date and was ultimately awarded benefits “retroactive to the applicable date.” Lazarus, 400 F.Supp. at 383. In Martin, the claimant submitted a death certificate, issued by the Texas Department of Health’s Bureau of Vital Statistics, as evidence of death. Her request for benefits *629was denied because the Secretary found that plaintiffs application could not be considered until seven years after the date of disappearance. The district court reversed, however, holding that the death certificate was sufficient proof of death. Martin, 617 F.Supp. at 1079. An examination of Lazarus and Martin would indicate that Mrs. Boyd should have deferred her application for benefits until seven years had elapsed or until she had proof of death. This is precisely the course she followed.
The only realistic alternative Mrs. Boyd had was to file her claim, watch it be denied and a final decision entered, and then reopen her claim pursuant to 20 C.F.R. § 404.988(c)(4). While Mrs. Boyd might have been successful had she taken this route, it defies reason to expect her to have done so.
If Mrs. Boyd had examined the case law, she would have reasonably deduced that she had no alternative but to wait seven years before filing. The cases give no indication that a claimant, in Mrs. Boyd’s position, should file immediately, expect her claim to be denied, and then reopen the claim seven years later. Only a close and careful examination of several social security regulations, taken together, would have revealed this procedure. It would be unreasonable to require a layman to undertake a detailed legal analysis in order to claim benefits to which she is so clearly entitled. I note that, to this date, there is not a single regulation which says that if a spouse disappears that the surviving spouse is under an obligation to file immediately or risk losing benefits.
Finally, it is important to note that if benefits are paid, the government will not be prejudiced: the benefits are clearly owed, there are no witnesses which have been lost, the age of the children is conceded, and there is no interest to be paid. Accordingly, I would reverse. Mrs. Boyd should be paid the benefits she and her children were entitled to as of October 2, 1976.